AO 247 (Rev. NCE 3/19) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C.          § 3582(c)         Page I of2 (Page 2 Not for Public Disclosure)


                                             UNITED STATES DISTRICT COURT
                                                                            for the
                                                                   Eastern District ofNorth Carolina

                    United States of America
                                        v.                                            )
                             Carlton Parker                                           )
                                                                                      )    Case No:     5:06-CR-186-IH

                                                                                      ))   USM No: 25581-056
                                                                                                        ~~~~~~~~~~




Date of Original Judgment:         February 13, 2007
Date of Previous Amended Judgment: _ _ _ _ __                                         )    David Wicclair
(Use Date of Last Amended Judgment ifAny)                                                  Defendant's Attorney

                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                          PURSUANT TO 18 U.S.C. § 3582(c)(l)(B)
         Upon motion of 0 the defendant 0 the Director of the Bureau of Prisons 0 the court under 18 U.S.C.
§ 3582(c)(l)(B) for a modification of an imposed term of imprisonment to the extent otherwise expressly permitted by
statute and as provided by Section 404 of the First Step Act of2018, and having considered such motion, and
taking into account the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,


IT IS ORDERED that the motion is:
          D DENIED. 0 GRANTED and the defendant's previously imposed sentence of imprisonment (as reflected in
the /astjudgment issued) of 188              months is reduced to 151 months
                                                                                                                ------------
                                                       (Comp Iete Parts I and JI of Page 2 when motion is granted)

The term of supervised release is reduced to 3 years.




If the amount of time the defendant has already served exceeds this sentence, the sentence is reduced to a "Time Served"
sentence, subject to an additional period of up to ten (10) days for administrative purposes of releasing the defendant.
Except as otherwise provided, all provisions of the judgment(s) dated _F_e_bru_ary~l_3"'--,2_0_0_7-'--,- - - - - - - - - - - -
shall remain in effect. IT IS SO ORDERED.


Order Date:
                                                                                                            fj'/.Judgssigna   ~

Effective Date:                                                                Malcolm J. Howard Senior U.S. DiStrict Judge
                    -~-if-d-iffi-er-en-t-fr~o-m-o-rd_e_r-da-te-~                                             Printed name and title
